Citation Nr: 1602901	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 60 percent for diabetic nephropathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with hypertension.

4.  Entitlement to an effective date prior to June 9, 2010, for the grant of service connection for diabetic nephropathy.

5.  Entitlement to an effective date prior to June 9, 2010, for the grant of service connection for diabetes with hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to February 1971, to include a tour of duty in Vietnam.  The Veteran died on July [redacted], 2011; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for type II diabetes mellitus with hypertension and diabetic nephropathy, and denied service connection for bilateral hearing loss.

In April 2015, the Board determined that the above listed matters were no longer pending, and declined to consider the merits of the claims.  The Board instead found that entitlement to those benefits for accrued purposes was properly on appeal.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in September 2015, on the basis of a Joint Motion for Partial Remand (JMPR), vacated that portion of the Board's decision declining jurisdiction, and remanded the matters for further proceedings.

The Court did not disturb the Board's denials of increased initial rating for diabetes with hypertension and diabetic nephropathy, or service connection of bilateral hearing loss, or the grants of earlier effective dates of service connection for diabetes with hypertension and diabetic nephropathy, all considered solely for accrued benefits purposes.  The Court additionally did not address the issue of service connection for kidney cancer, on the bases of substitution and for accrued benefits purposes; these matters were remanded to the Agency of Original Jurisdiction (AOJ) by the Board in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties agreed in the JMPR that the issues of entitlement to increased initial evaluations for diabetes with hypertension and for diabetic nephropathy, entitlement to earlier effective dates of service connection for diabetes with hypertension and for diabetic nephropathy, and entitlement to service connection for bilateral hearing loss remained pending before VA.

The JMPR did not clearly identify upon which of two theories this conclusion was reached; however, as the parties agreed that the outcome-that the claims were pending-was the same under either theory, the Board not address such.  See Chisem v. Gober, 10 Vet. App. 526, 527-28   (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

The parties additionally agreed that the appellant was properly substituted for the Veteran for purposes of pursuing all claims pending at the time of his death, though they acknowledge that no clear finding of such was communicated to the appellant with respect to the issues addressed herein.  Again, however, the Board finds such to be irrelevant at this time.  The JMPR, reflecting the agreement of the parties as to the status of the claims and claimant, is binding upon the Board and serves as notice of substitution and of the pendency of the claims for appellate purposes.  

Additionally, based on the agreement of the parties, the appellant manifested in that document an intent to appeal the pending issues.  When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issues of entitlement to increased initial evaluations for diabetes with hypertension and for diabetic nephropathy, entitlement to earlier effective dates of service connection for diabetes with hypertension and for diabetic nephropathy, and entitlement to service connection for bilateral hearing loss.  Advise the appellant of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




